9. Review of the European Neighbourhood Policy - Southern Dimension (
(PL) Madam President, I would like to ask whether a small correction could be made to the Amendment I tabled. This correction has, in fact, already been set out in full at the end of the voting list. The general point is that we should not only refer to the events in Libya, in order not to create the impression that this correction, that our work, has only a specific application. We should also refer to all the events in North Africa and the Middle East and stress the importance of the fact that two thirds of funding (with a split of two thirds to one third) has been earmarked as a gesture of goodwill and as an expression of the fact that the Southern Dimension is important to us.